Citation Nr: 0117943	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-04 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for lumbar bridging 
with disc disease, currently evaluated at 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the claim on appeal.  Thereafter, a 
hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., in April 2001, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

In light of the change in the law discussed below and the 
need for additional medical evidence, the Board finds that 
due process requires a remand of the case.  Specifically, on 
November 9, 2000, while the appeal was pending, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  In part, due to this change in 
the law, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  

Next, the Board finds that further medical development is in 
order.  Specifically, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371 (1993).  Further, 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  In addition, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), a physical examination that 
did not describe functional loss due to pain was found 
inadequate.  

In this case, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's low 
back complaints and, thus, to evaluate the increased rating 
claim on appeal.  In view of her complaints of severe pain, 
loss of motion, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  A remand of this issue for an examination 
was also requested by the veteran's representative.

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Moreover, it appears that the veteran may have recently filed 
a claim for Social Security Administration (SSA) disability 
benefits.  While she had not yet reported for an SSA 
examination at the time of her April 2001 hearing before the 
Board, she will be given an opportunity to submit those 
records for consideration, to the extent they may now be 
available.  In addition, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
she is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated her for back problems.  
After securing any necessary release, the 
RO should obtain records from all sources 
identified by the veteran which are not 
already on file.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should arrange for 
the veteran to be scheduled for a 
neurological examination to evaluate her 
lumbar spine disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
identify all neurological impairment 
stemming from the service-connected back 
disorder.  Specifically, the examiner 
should address the following questions:

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's lumbar 
spine disability, including all 
functional impairment associated 
therewith?  To this end, all indicated 
tests and studies should be performed.

? What ranges of motion for the lumbar 
spine can the veteran achieve without 
pain?  Stated differently, all 
excursion of movement of the lumbar 
spine should be recorded in numbers of 
degrees and any portion of the arcs of 
motion which are painful should be so 
designated.

? What increased functional loss is due 
to pain on use, weakness, excess 
fatigability, and/or incoordination 
due to the service-connected back 
disability?  Additionally, the 
examiner should describe the frequency 
and severity of flare-ups of symptoms, 
if claimed.

? Are the veteran's symptoms consistent 
with sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings consistent 
with pronounced disc disease?

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




